By order of this court dated May 19, 1983 [94 AD2d 753], Vincent Garis, an attorney and counselor at law, admitted under the name Vincent J. Garis was suspended from the practice of law pending further order of this court and a physician was appointed to conduct a physical examination of said respondent in order to ascertain whether he was capable of carrying on a practice in the law. The physician’s report has been received and this court adopts the findings that at present the respondent should remain suspended from the practice of the law until the further order of this court. Mollen, P. J., Titone, Lazer, Mangano and Thompson, JJ., concur.